FILED
                                                                       United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                           Tenth Circuit

                            FOR THE TENTH CIRCUIT                            October 16, 2020
                        _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
 UNITED STATES OF AMERICA,

       Plaintiff - Appellee,

 v.                                                          No. 20-3152
                                                   (D.C. No. 6:17-CR-10096-JTM-1)
 SYCARR E. GREENLEY,                                           (D. Kan.)

       Defendant - Appellant.
                      _________________________________

                            ORDER AND JUDGMENT*
                        _________________________________

Before TYMKOVICH, Chief Judge, EID and CARSON, Circuit Judges.
                 _________________________________

      This matter is before the court on the government’s motion to enforce the

appeal waiver in Sycarr E. Greenley’s plea agreement. We grant defense counsel’s

motion to withdraw, grant the government’s motion to enforce Mr. Greenley’s appeal

waiver, and dismiss the appeal.

      In July 2017, a federal grand jury returned a five-count indictment against

Mr. Greenley for possession of methamphetamine with intent to distribute, 21 U.S.C.

§ 841(a)(1); possession of cocaine with intent to distribute, id.; possession of heroin

with intent to distribute, id.; possession of a firearm in furtherance of a drug



      *
         This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
trafficking crime, 18 U.S.C. § 924(c)(1)(A); and possession of a firearm by a

convicted felon, 18 U.S.C. § 922(g)(1). Pursuant to a written plea agreement,

Mr. Greenley pleaded guilty to being a felon in possession of a firearm, and the

government agreed to not pursue additional charges and to recommend an offense-

level reduction based on Mr. Greenley’s acceptance of responsibility. The parties

also agreed to jointly recommend a sentence of 120 months’ imprisonment to run

concurrent to a sentence on a supervised release violation. In January 2019, the

district court sentenced Mr. Greenley within the Guidelines range to 120 months’

imprisonment for the felon-in-possession charge and a concurrent sentence of

10 months’ imprisonment for the supervised release violation. The government then

dismissed the remaining four counts of the indictment.

      As part of his plea agreement, Mr. Greenley agreed to waive his right to appeal

“any matter in connection with this prosecution, his conviction, or the components of

the sentence to be imposed herein” unless the court imposed a sentence above what it

determined was the applicable Guidelines range or the government appealed the

sentence imposed. R. Vol. 1 at 205. Nevertheless, in August 2019, Mr. Greenley

moved under 28 U.S.C. § 2255 to have his judgment “vacated and re-entered to allow

him to appeal from the sentence and conviction,” claiming his counsel was

ineffective for not consulting with him about an appeal and not filing a timely notice

of appeal. R. Vol. 1 at 228. In support, he submitted emails between his original

appointed counsel, who represented him in preliminary plea negotiations and a

suppression motion, and subsequent appointed counsel, who represented him through

                                           2
the plea and sentencing, indicating that: (1) the government initially offered 15 years

on a conditional plea preserving Mr. Greenley’s right to appeal and 10 years on an

unconditional plea; and (2) Mr. Greenley intended to reject the unconditional plea in

favor of the conditional plea. The government responded that “the most prudent

disposition” of the § 2255 motion would be to vacate and reinstate the judgment “so

that [Mr. Greenley’s] appellate rights may be restored, subject to the appeal-waiver in

the plea agreement.” Id. at 264. The district court granted Mr. Greenley’s motion,

concluding his second attorney either failed to comply with his directive to file an

appeal or failed to properly consult with him about an appeal. The court therefore

vacated and reinstated the judgment and appointed appellate counsel.

      After Mr. Greenley filed a docketing statement indicating he intends to appeal

the denial of his suppression motion and the application of offense-level increases at

sentencing, the government filed a motion to enforce the appeal waiver under United

States v. Hahn, 359 F.3d 1315, 1328 (10th Cir. 2004) (en banc) (per curiam). In

response, Mr. Greenley’s appellate counsel cited Anders v. California, 386 U.S. 738,

744 (1967), stated that Mr. Greenley has no nonfrivolous argument against

enforcement of his appeal waiver, and moved to withdraw as counsel. We then gave

Mr. Greenley an opportunity to file a pro se response to the motion to enforce, and he

timely filed a response.

      In evaluating a motion to enforce, we consider: “(1) whether the disputed

appeal falls within the scope of the waiver of appellate rights; (2) whether the

defendant knowingly and voluntarily waived his appellate rights; and (3) whether

                                           3
enforcing the waiver would result in a miscarriage of justice.” Hahn, 359 F.3d

at 1325. Having reviewed the proceedings in accordance with our obligation under

Anders, see 386 U.S. at 744, we conclude that the Hahn factors have been met and

that there is no non-frivolous argument to make against enforcing the appeal waiver.

      As to the first Hahn factor, neither of the exceptions to the appeal waiver

applies. Specifically, the district court imposed a sentence within the applicable

Guidelines range, and the government did not appeal the sentence. Mr. Greenley’s

appeal falls squarely within the scope of the waiver.

      As to the second Hahn factor, the written plea agreement and the colloquy at

the change of plea hearing confirm that Mr. Greenley knowingly and voluntarily

waived his appellate rights. He signed the plea agreement, which included a

provision that the agreement was entered “freely, voluntarily, and knowingly,” R.

Vol. 1 at 207. At the change-of-plea hearing, the court specifically explained that his

guilty plea would waive any argument regarding suppression of evidence, and

Mr. Greenley indicated he understood. The court also reviewed the appeal waiver,

and Mr. Greenley again indicated he understood. In accepting the plea, the court

found that Mr. Greenley was competent to enter an informed plea, that he was aware

of the consequences of the plea, and that the plea was knowing and voluntary.

Accordingly, the second Hahn factor is satisfied.

      Finally, as to the third Hahn factor, there is no basis on this record for

concluding that enforcing the waiver would result in a miscarriage of justice.

A miscarriage of justice occurs “[1] where the district court relied on an

                                           4
impermissible factor such as race, [2] where ineffective assistance of counsel in

connection with the negotiation of the waiver renders the waiver invalid, [3] where

the sentence exceeds the statutory maximum, or [4] the waiver is otherwise

unlawful.” Hahn, 359 F.3d at 1327 (internal quotation marks and citations omitted).

To show that an appeal waiver is “otherwise unlawful,” the defendant must prove that

the alleged error “seriously affect[ed] the fairness, integrity, or public reputation of

judicial proceedings.” Id. (internal quotation marks omitted).

      In his pro se response, Mr. Greenley seeks to invoke the miscarriage-of-justice

exception by claiming ineffective assistance of counsel. In particular, he relies on

the district court’s order granting his § 2255 motion and attempts to bootstrap that

ruling into the current proceeding. But contrary to his contention, the district court

did not find that his “attorney was ineffective in negotiating the plea waiver.” Def.’s

Resp. to Gov’t’s Mot. at 4. The court concluded only that his counsel failed either to

consult with him about an appeal or to file an appeal as directed. Any such appeal

still would have been subject to the appeal waiver, as the court did not invalidate the

plea agreement or the waiver. That the court ultimately vacated and reinstated the

judgment to allow Mr. Greenley to pursue an appeal does not mean he can now avoid

the appeal waiver to which he knowingly and voluntarily agreed.

      In any event, we ordinarily “only consider ineffective assistance of counsel

claims on collateral review.” Hahn, 359 F.3d at 1327 n.13. “This rule applies even

where a defendant seeks to invalidate an appellate waiver based on ineffective

assistance of counsel.” United States v. Porter, 405 F.3d 1136, 1144 (10th Cir.

                                            5
2005). And Mr. Greenley’s appeal waiver does not foreclose him from pursuing

“subsequent claims with regards to ineffective assistance of counsel.” R. Vol. 1

at 205.

      Accordingly, we grant the government’s motion to enforce Mr. Greenley’s

appeal waiver and dismiss this appeal. We also grant defense counsel’s motion to

withdraw.


                                          Entered for the Court
                                          Per Curiam




                                          6